UNITED STATES OF AMERICA
                        MERIT SYSTEMS PROTECTION BOARD


     LILLIAN D. GADDY,                               DOCKET NUMBERS
                   Appellant,                        AT-0432-12-0550-I-1
                                                     AT-0752-14-0313-R-1
                  v.

     DEPARTMENT OF LABOR,
                 Agency.                             DATE: October 8, 2014



             THIS FINAL ORDER IS NONPRECEDENTIAL 1

           Donald Marshall, Jacksonville, Florida, and Chungsoo J. Lee, Feasterville
             Trevose, Pennsylvania, for the appellant.

           Carmen L. Alexander and Amy Walker, Atlanta, Georgia, for the agency.


                                           BEFORE

                              Susan Tsui Grundmann, Chairman
                              Anne M. Wagner, Vice Chairman
                                 Mark A. Robbins, Member


                                       FINAL ORDER

¶1         The appellant has filed a petition for review of the September 21, 2012
     initial decision, which dismissed her removal appeal as settled pursuant to a last
     chance settlement agreement (LCA). See MSPB Docket No. AT-0432-12-0550-I-
     1 (0550-I-1). For the reasons set forth below, the appellant’s petition for review

     1
        A nonprecedential order is one that the Board has determined does not add
     significantly to the body of MSPB case law. Parties may cite nonprecedential orders,
     but such orders have no precedential value; the Board and administrative judges are not
     required to follow or distinguish them in any future decisions. In contrast, a
     precedential decision issued as an Opinion and Order has been identified by the Board
     as significantly contributing to the Board’s case law. See 5 C.F.R. § 1201.117(c).
                                                                                      2


     is DISMISSED as untimely filed without good cause shown.                  5 C.F.R.
     § 1201.114(e), (g).
¶2           In a September 15, 2014 nonprecedential final order, the Board affirmed the
     April 10, 2014 initial decision, which dismissed the appellant’s appeal of the
     agency’s removal action, taken pursuant to the LCA, for lack of jurisdiction. See
     MSPB Docket No. AT-0752-14-0313-I-1 (0313-I-1). For the reasons set forth
     below, we REOPEN the appellant’s removal appeal under 5 C.F.R. § 1201.118,
     JOIN these appeals under 5 C.F.R. § 1201.36(b), and, to the extent expressly set
     forth below, MODIFY the September 15, 2014 final order. 2

                       DISCUSSION OF ARGUMENTS ON REVIEW
     MSPB Docket No. AT-0432-12-0550-I-1
¶3           The agency removed the appellant from her position as a GS-11 Claims
     Examiner effective May 5, 2012, for unacceptable performance. 0550-I-1, Initial
     Appeal File (IAF), Tab 5 at 20-21. The appellant appealed her removal to the
     Board, which the parties resolved through a LCA. Id., Tabs 1, 10. Pursuant to
     the LCA, the appellant agreed that if she failed to achieve a performance rating of
     at least “minimally successful” by the end of fiscal year (FY) 2013, her removal
     would be reinstated immediately and she would not be entitled to an advanced
     notice period or the opportunity to respond. Id., Tab 10 at 6-7. The LCA further
     provided that the appellant waived her right to appeal the reinstated removal to
     the Board. Id. at 7. The administrative judge found that the LCA was lawful on
     its face and that the appellant represented that she understood the agreement and
     entered into it voluntarily. 0550-I-1, Tab 11, Initial Decision (ID) at 1-2. The
     administrative judge entered the LCA into the record for purposes of enforcement
     by the Board in a September 21, 2012 initial decision dismissing the case as
     settled. 0550-I-1, ID at 1-2.

     2
         The reopened appeal has been assigned MSPB Docket No. AT-0752-14-0313-R-1.
                                                                                             3


¶4         The agency later reinstated the removal action effective November 21,
     2013, based on the appellant’s failure to meet the minimum level of acceptable
     performance for FY 2013 as stipulated in the LCA. 0550-I-1, Petition for Review
     (PFR) File, Tab 4 at 4-5.     The appellant filed a new appeal of her reinstated
     removal on December 11, 2013, which was docketed as MSPB Docket No.
     AT-0752-14-0313-I-1. 0313-I-1, IAF, Tab 1.
¶5         On August 7, 2014, the appellant filed a petition for review of the
     September 21, 2012 initial decision dismissing the case as settled in MSPB
     Docket No. AT-0432-12-0550-I-1. 0550-I-1, PFR File, Tab 1. On review, the
     appellant challenges the validity of the LCA, arguing that it was unlawful, the
     result of fraud and misrepresentation, and a violation of her civil rights. Id. at 6.
¶6         The Clerk of the Board issued an acknowledgment order advising the
     appellant that her petition was untimely filed because it was not received on or
     before October 26, 2012, the 35 th day following the issuance of the initial
     decision. 0550-I-1, PFR File, Tab 3 at 1. The order further advised that the
     Board’s regulations require a filing that appears to be untimely to be accompanied
     by a motion to either accept the filing as timely, and/or to waive the time limit for
     good cause. Id. The appellant responded that good cause exists to excuse her
     untimely petition for review because: (1) the individual who signed the LCA as
     the regional director was not the regional director when he signed it; and (2) she
     believed that the LCA precluded her from filing a new complaint until
     November 21, 2013, when she read articles about a federal court case finding
     unlawful retaliation where a company terminated an employee after he revoked
     his consent to an LCA containing a waiver of his right to file future
     discrimination complaints. 0550-I-1, PFR File, Tab 5 at 4-8; see id., Tab 1 at 6-7.
¶7         The Board’s regulations provide that a petition for review must be filed
     within 35 days after the date of issuance of the initial decision or, if the party
     shows she received the initial decision more than 5 days after it was issued,
                                                                                           4


     within 30 days of receipt. 5 C.F.R. § 1201.114(e). Here, because the appellant
     has not alleged that she received the initial decision more than 5 days after it was
     issued, the last day on which the appellant could timely file her petition for
     review was October 26, 2012. 0550-I-1, ID at 2; see 0550-I-1, PFR File, Tabs 1,
     5. Assuming the earliest possible filing date—December 11, 2013 3—the filing
     was untimely by over 13 months, which is significant.            See, e.g., Bennett v.
     Department of Veterans Affairs, 97 M.S.P.R. 1, ¶ 7 (2004) (finding a more than
     3–month delay significant); Summers v. U.S. Postal Service, 87 M.S.P.R. 403,
     ¶¶ 6, 12 (2000) (finding delays of nearly 1 month and of 15 days significant),
     aff’d, 25 F. App’x 827 (Fed. Cir. 2001).
¶8         The Board will waive the filing deadline for a petition for review only upon
     a showing of good cause for the delay. Via v. Office of Personnel Management,
     114 M.S.P.R. 632, ¶ 5 (2010). To establish good cause for an untimely filing, a
     party must show that she exercised due diligence or ordinary prudence under the
     particular circumstances of the case.      Alonzo v. Department of the Air Force,
     4 M.S.P.R. 180, 184 (1980). Factors that are considered in the determination of
     good cause include the length of the delay, the reasonableness of the excuse and
     showing of due diligence, whether the appellant is proceeding pro se, and whether
     she has presented evidence of the existence of circumstances beyond her control
     that affected her ability to comply with the time limits or of unavoidable casualty
     or misfortune that similarly shows a causal relationship to her inability to file a
     timely petition for review. Moorman v. Department of Army, 68 M.S.P.R. 60,
     62-63 (1995), aff’d, 79 F.3d 1167 (Fed. Cir. 1996) (Table).
¶9         First, the appellant’s contention that the individual who signed the LCA as
     the regional director was not the regional director on that date does not establish

     3
       For the reasons discussed below, we will presume that the appellant filed the petition
     for review of the initial decision dismissing the case as settled on the same date she
     filed the appeal of her reinstated removal.
                                                                                             5


      good cause for her untimely filing.       See 0550-I-1, PFR File, Tab 5 at 4-5, 7,
      10-13. Even if true, the appellant has not shown how this allegation relates to her
      ability to timely file.
¶10         Second, the appellant’s contention that she thought she would be in breach
      of the LCA if she filed a new complaint until she read the news articles about the
      federal court case likewise fails to establish good cause for her delay in
      challenging the validity of the LCA. 4 See 0550-I-1, PFR File, Tab 5 at 5-6. It is
      well established that an appellant’s inexperience with legal matters and
      unfamiliarity with Board procedures do not warrant waiver of the Board’s
      deadlines. See Brady v. Department of Labor, 57 M.S.P.R. 341, 344 (1993). It is
      further well settled that an appellant’s claimed misunderstanding of, and
      dissatisfaction with, the terms of a settlement agreement do not constitute good
      cause for her filing delay.         Griffin v. Office of Personnel Management,
      104 M.S.P.R. 540, ¶ 9 (2007), aff’d, 263 F. App’x 867 (Fed. Cir. 2008).
¶11         Although the appellant is now unhappy with the agreement and claims that
      the agreement was involuntary, tainted by fraud, and unlawful insofar as it
      allegedly violates her civil rights, she has not shown how the circumstances
      surrounding the settlement agreement interfered with her ability to file a timely
      petition for review. The appellant has not shown good cause for her significant

      4
        Although irrelevant to the disposition of the petition for review, we wish to clarify
      that the LCA at issue in the articles referenced by the appellant is distinguishable from
      the LCA in the instant case. In that case, the LCA contained a waiver of all civil rights
      claims—past and future—against the employer company.                 Equal Employment
      Opportunity Commission v. Cognis Corp., No. 10-CV-2182, 2011 WL 6149819, at *1-2
      (C.D. Ill. Dec. 12, 2011). Such prospective waiver of an employee’s rights under Title
      VII is void as against public policy. Id. at *9-10; see Alexander v. Gardner-Denver
      Co., 415 U.S. 36, 51 (1974) (“[W]e think it clear that there can be no prospective
      waiver of an employee’s rights under Title VII.”). On the other hand, a knowing and
      voluntary waiver of Board appeal rights in an LCA is not void as a matter of public
      policy. McCall v. U.S. Postal Service, 839 F.2d 664, 666-67 (Fed. Cir. 1988),
      distinguished by Alexander v. U.S. Postal Service, 264 F.3d 1067, 1070 (Fed. Cir.
      2001).
                                                                                          6


      delay in filing a petition for review of the initial decision dismissing her appeal as
      settled. Accordingly, the petition for review is dismissed as untimely filed.
      MSPB Docket No. AT-0752-14-0313-R-1
¶12         On December 11, 2013, the appellant filed an appeal of the agency action
      removing her for breaching the LCA, which the administrative judge dismissed on
      April 10, 2014, for lack of jurisdiction based on the appeal rights waiver
      contained in the LCA. 0313-I-1, IAF, Tab 1, Tab 9, ID. The appellant timely
      filed a petition for review of the April 14, 2014 initial decision. 0313-I-1, PFR
      File, Tab 1. Because that petition for review appeared to challenge the validity of
      the LCA, the Clerk of the Board issued a show cause order instructing the
      appellant to clarify the basis of her petition for review. Id., Tab 4. The show
      cause order advised that an attack on the validity of a settlement agreement must
      be made in the form of a petition for review of the initial decision dismissing the
      case as settled. Id. As such, the order explained that, to the extent the appellant
      was seeking to challenge the validity of the LCA, the Clerk of the Board would
      docket her filing as a petition for review of the September 21, 2012 initial
      decision dismissing the case as settled and allow her an opportunity to show good
      cause for the untimely filing. Id. at 2. The order further provided that if the
      appellant failed to respond within 15 days, i.e., by August 14, 2014, the Board
      would conclusively determine that she had decided not to contest the validity of
      the settlement agreement and, instead, would interpret the petition for review as a
      request to review the April 14, 2014 initial decision finding a lack of jurisdiction
      over the removal taken pursuant to the LCA. Id. at 2–3.
¶13         On September 15, 2014, the Board issued a final order affirming the
      April 10, 2014 initial decision. 0313-I-1, Final Order (Sept. 15, 2014). The final
      order indicated that no response to the show cause order had been received, and
      that the LCA would be presumed valid and enforceable. Final Order, ¶ 9. Upon
      further review, however, it appears that the appellant intended the August 7, 2014
                                                                                      7


      petition for review filed in MSPB Docket No. AT-0432-12-0550-I-1 to constitute
      a response to the show cause order issued in MSPB Docket No. AT-0752-14-
      0313-I-1. As such, we modify ¶ 9 of the final order to reflect that the Board
      received a timely response to the show cause order, which has been docketed as a
      petition for review of the initial decision dismissing the case as settled in MSPB
      Docket No. AT-0432-12-0550-I-1. As the response did not cast doubt upon the
      correctness of any other aspect of the September 15, 2014 final order, no further
      modification is warranted.

                                       CONCLUSION
¶14        For the reasons set forth above, we dismiss the petition for review in MSPB
      Docket No. AT-0432-12-0550-I-1 as untimely filed. This is the final decision of
      the Merit Systems Protection Board regarding the timeliness of the petition for
      review in this matter. The September 21, 2012 initial decision remains the final
      decision of the Board regarding the lawfulness and voluntariness of the LCA.
¶15        Further, as set forth above, we MODIFY the September 15, 2014 final order
      in MSPB Docket No. AT-0752-14-0313-I-1 to the extent it incorrectly stated that
      the Board did not receive any response to the show cause order.        Except as
      expressly provided herein, the September 15, 2014 final order remains
      unchanged, and the April 10, 2014 initial decision remains the final decision of
      the Board.

                      NOTICE TO THE APPELLANT REGARDING
                         YOUR FURTHER REVIEW RIGHTS
            You have the right to request review of this final decision by the
      United States Court of Appeals for the Federal Circuit. You must submit your
      request to the court at the following address:
                                United States Court of Appeals
                                    for the Federal Circuit
                                  717 Madison Place, N.W.
                                   Washington, DC 20439
                                                                                  8


The court must receive your request for review no later than 60 calendar days
after the date of this order. See 5 U.S.C. § 7703(b)(1)(A) (as rev. eff. Dec. 27,
2012). If you choose to file, be very careful to file on time. The court has held
that normally it does not have the authority to waive this statutory deadline and
that filings that do not comply with the deadline must be dismissed. See Pinat v.
Office of Personnel Management, 931 F.2d 1544 (Fed. Cir. 1991).
      If you need further information about your right to appeal this decision to
court, you should refer to the federal law that gives you this right. It is found in
Title 5 of the United States Code, section 7703 (5 U.S.C. § 7703) (as rev. eff.
Dec. 27, 2012).     You may read this law as well as other sections of the
United States Code, at our website, http://www.mspb.gov/appeals/uscode.htm.
Additional information is available at the court's website, www.cafc.uscourts.gov.
Of particular relevance is the court's "Guide for Pro Se Petitioners and
Appellants," which is contained within the court's Rules of Practice, and Forms 5,
6, and 11.
     If you are interested in securing pro bono representation for your court
appeal, you may visit our website at http://www.mspb.gov/probono for a list of
attorneys who have expressed interest in providing pro bono representation for
Merit Systems Protection Board appellants before the court. The Merit Systems
Protection Board neither endorses the services provided by any attorney nor
warrants that any attorney will accept representation in a given case.




FOR THE BOARD:                            ______________________________
                                          William D. Spencer
                                          Clerk of the Board
Washington, D.C.